                                    Case 2:18-cv-02371-GMN-NJK Document 49 Filed 10/24/19 Page 1 of 4



                                    Jonah A. Grossbardt (Pro Hac Vice)
                                    SRIPLAW
                                    1801 Century Park East
                                    Suite 1100
                                    Los Angeles, CA 90067
                                    323.364.6565 – Telephone
                                    561.404.4353 – Facsimile
                                    jonah.grossbardt@sriplaw.com

                                    Joel B. Rothman (Pro Hac Vice)
                                    SRIPLAW
                                    21301 Powerline Road, Suite 100
                                    Boca Raton, FL 33433
                                    561.404.4350 – Telephone
                                    561.404.4353 – Facsimile
                                    jonah.grossbardt@sriplaw.com

                                    Marc J. Randazza, NV Bar No. 12265
                                    Ronald D. Green, NV Bar No. 7360
          LOS ANGELES, CALIFORNIA




                                    RANDAZZA LEGAL GROUP, PLLC
                                    2764 Lake Sahara Drive, Suite 109
SRIPLAW




                                    Las Vegas, NV 89117
                                    Telephone: 702.420.2001
                                    ecf@randazza.com

                                    Attorneys for Defendant
                                    CELSIUS HOLDINGS, INC.


                                                                 UNITED STATES DISTRICT COURT

                                                                     DISTRICT OF NEVADA



                                    ROCKSTAR, INC.,                            ) Case No.: 2:18-cv-02371-GMN-NJK
                                                                               )
                                                        Plaintiff,             ) INTERIM STATUS REPORT
                                                                               )
                                             vs.                               )
                                                                               )
                                    CELSIUS HOLDINGS, INC.,                    ) Judge: Honorable Gloria M. Navarro
                                                                               )
                                                        Defendant.             )
                                                                               )
                                                                               )
                                                                               )

                                    10221-3\4203720v1
                                                                                                   2:18-cv-02371-GMN-NJK

                                    PAGE NO 1 of 4
                                    Case 2:18-cv-02371-GMN-NJK Document 49 Filed 10/24/19 Page 2 of 4



                                             Pursuant to the Order entered at ECF #48 and L.R. 26-3, the parties set forth their

                                    interim status report as follows:

                                             1.         The time the parties estimate will be required for trial, giving 3 alternative

                                    available trial dates, and stating whether, in the opinion of the attorneys or pro se parties

                                    who will try the case, trial will be eliminated or its length affected by substantive

                                    motions.

                                             PLAINTIFF:

                                             Rockstar estimates that trial will require 3-4 days. Rockstar is generally available

                                    for trial in March and April 2020, and specifically the weeks of March 23, March 30 and

                                    April 6, 2020. Trial may be shortened based on narrowing of issues through substantive
          LOS ANGELES, CALIFORNIA




                                    motions but Rockstar does not believe that the need for trial will be eliminated.
SRIPLAW




                                             DEFENDANT: Celsius estimates the time required for trial to be 3-5 days. In the

                                    opinion of Celsius’ attorneys, trial will be eliminated by substantive motions including

                                    Celsius’ Motion for Summary Judgment and for Judgment on the Pleadings filed at ECF

                                    #42. Celsius is generally available the weeks of May 26, June 15 and June 22, 2019.



                                             2.         The parties must certify that they considered consent to trial by a

                                    magistrate judge under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, use of the Short Trial

                                    Program (General Order 2013-01), and the use of alternative dispute-resolution processes

                                    including mediation, arbitration, and early neutral evaluation.

                                             PLAINTIFF:

                                             Rockstar so certifies but does not at this time agree to trial by a magistrate judge

                                    or use of the Short Trial Program. Rockstar does not believe that ADR would be fruitful


                                    10221-3\4203720v1
                                                                                                               2:18-cv-02371-GMN-NJK

                                    PAGE NO 2 of 4
                                    Case 2:18-cv-02371-GMN-NJK Document 49 Filed 10/24/19 Page 3 of 4



                                    at this time but would consider ADR (specifically mediation) at a later time should both

                                    parties agree.

                                             DEFENDANT: Celsius so certifies but at this time it does not agree to a trial by

                                    magistrate judge. Celsius would consider the use of ADR processes after discovery cut-

                                    off but at this time does not believe that they would be fruitful.
          LOS ANGELES, CALIFORNIA
SRIPLAW




                                    10221-3\4203720v1
                                                                                                         2:18-cv-02371-GMN-NJK

                                    PAGE NO 3 of 4
                                    Case 2:18-cv-02371-GMN-NJK Document 49 Filed 10/24/19 Page 4 of 4



                                    SIDEMAN BANCROFT LLP                   SRIPLAW

                                    By: /s/ Ian K. Boyd                    By: /s/ Joel B. Rothman
                                    Ian K. Boyd (admitted pro hac vice)    Joel B. Rothman, Admitted Pro Hac Vice
                                    Ellen P. Liu (admitted pro hac vice)   21301 Powerline Road, Suite 100
                                    SIDEMAN & BANCROFT LLP                 Boca Raton, FL 33433
                                    One Embarcadero Center, 22nd Floor
                                    San Francisco, California 94111-3711   Jonah A. Grossbardt, (admitted pro hac
                                    Telephone: 415-392-1960                vice)
                                                                           1801 Century Park East, Suite 1100
                                                                           Los Angeles, CA 90067
                                    and
                                                                           and
                                    Michael J. McCue
                                    LEWIS ROCA ROTHGERBER LLP              Marc J. Randazza, NV Bar No. 12265
                                    3993 Howard Hughes Pkwy., Suite 600    Ronald D. Green, NV Bar No. 7360
                                    Las Vegas, NV 89169                    RANDAZZA LEGAL GROUP, PLLC
                                                                           2764 Lake Sahara Drive, Suite 109
                                    Attorneys for Plaintiff                Las Vegas, NV 89117
          LOS ANGELES, CALIFORNIA




                                    Rockstar, Inc.
                                                                           Attorneys for Defendant
SRIPLAW




                                                                           Celsius Holdings, Inc.




                                    10221-3\4203720v1
                                                                                              2:18-cv-02371-GMN-NJK

                                    PAGE NO 4 of 4
